FILED
                                                                    Mar 19 2019, 7:47 am

                                                                        CLERK
                                                                    Indiana Supreme Court
                                                                       Court of Appeals
                                                                         and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEY FOR APPELLEE
James A. Masters                                          CINDY ANN KOBOLD
Nemeth, Feeney, Masters & Campiti,                        Robert J. Palmer
P.C.                                                      May Oberfell Lorber
South Bend, Indiana                                       Mishawaka, Indiana
                                                          ATTORNEYS FOR APPELLEE-
                                                          INTERVENOR WELLS FARGO
                                                          BANK, NATIONAL
                                                          ASSOCIATION
                                                          Jared C. Helge
                                                          Andrew L. Palmison
                                                          Rothberg Logan & Warsco LLP
                                                          Fort Wayne, Indiana
                                                          ATTORNEYS FOR APPELLEE-
                                                          INTERVENOR RIETH-RILEY
                                                          CONSTRUCTION CO., INC.,

                                                          Robert G. Devetski
                                                          Mark J. Adey
                                                          Barnes & Thornburg LLP
                                                          South Bend, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA




Court of Appeals of Indiana | Opinion 18A-DR-893 | March 19, 2019                           Page 1 of 24
      James Peter Kobold,                                       March 19, 2019
      Appellant-Respondent,                                     Court of Appeals Case No.
                                                                18A-DR-893
              v.                                                Appeal from the
                                                                St. Joseph Circuit Court
      Cindy Ann Kobold,                                         The Honorable
      Appellee-Petitioner,                                      John E. Broden, Judge

      and                                                       The Honorable
                                                                William L. Wilson, Magistrate
      Wells Fargo Bank, National                                Trial Court Cause No.
      Association and Rieth-Riley                               71C01-1404-DR-224
      Construction Co., Inc.,
      Appellees-Intervenors.



      Kirsch, Judge.


[1]   To divide their marital assets, James Peter Kobold (“James”) and Cindy Ann

      Kobold (Hiatt) (“Cindy”) entered a property settlement agreement (“PSA”),

      agreeing that James would keep their 175-acre farm and that James would pay

      Cindy an equalization payment of $319,122.04 through installment payments

      that would run through June of 2020. James signed a promissory note in which

      he agreed that Cindy could sell marital assets if he breached the PSA. After the

      dissolution was final, James failed to make any installment payments, and

      Cindy obtained the trial court’s permission to sell the farm. She subsequently

      sold the farm to Rieth-Riley Construction Co., Inc. (“Rieth-Riley”) for $1.63

      million. James filed a motion to correct error, which the trial court denied in

      part by affirming its earlier decision to let Cindy sell the farm and by denying


      Court of Appeals of Indiana | Opinion 18A-DR-893 | March 19, 2019                     Page 2 of 24
      James’s request to rescind the sale. The trial court granted James’s motion in

      part by ruling that Cindy could keep no more of the sale proceeds than was

      necessary to pay the amount due to her under the promissory note at the time

      the sale to Rieth-Riley had closed.


[2]   On appeal, James raises the following issues:


              I.       Whether the trial court abused its discretion in denying
                       James’s motion to correct error, in part, by:


                       A. finding that Cindy held a judgment lien against the
                       farm and thus it impermissibly modified the PSA; and


                       B. denying James’s motion to rescind the sale to Rieth-
                       Riley;


              II.      Whether the trial court adequately adjudicated whether
                       Rieth-Riley had the right to possess the farm.


      On cross-appeal, Cindy raises the following issues:


              I.       Whether trial court erred in limiting Cindy’s recovery to
                       only the amount James owed her under the promissory
                       note at the time the sale to Rieth-Riley had closed; and


              II.      Whether this court should remand the matter to the trial
                       court for an assessment of Cindy’s trial and appellate
                       attorney fees.


      We affirm in part, reverse in part, and remand.



      Court of Appeals of Indiana | Opinion 18A-DR-893 | March 19, 2019            Page 3 of 24
                                    Facts and Procedural History
[3]   James and Cindy were married in 1996. Appellant’s App. Vol. 2 at 49. The

      marital property included several parcels of farm land that totaled 175 acres. Id.

      at 32, 93. Wells Fargo Bank, National Association (“Wells Fargo”) held two

      mortgages on two parcels of the farm, secured by one mortgage recorded on

      August 20, 2003, and another mortgage recorded on May 15, 2013.1 Id. at 20-

      21.


[4]   James and Cindy separated in August of 2014. Id. at 49. The PSA, filed in

      May of 2016, provided that James would receive the 175-acre farm. Id. at 32,

      93, 95. To equalize the property division, James executed a non-negotiable

      promissory note to pay Cindy $319,122.04. Id. at 52. The promissory note set

      out the following payment schedule:


               a) $20,000.00 upon the closing of the refinancing of [James’s]
               farming and transportation businesses, but in no event later than
               90 days


               b) $40,000 on or before January 15, 2017.


               c) $40,000 on or before May 1, 2017.




      1
        James seeks no relief from Wells Fargo, explaining that he does not intend to affect “the satisfaction of the
      mortgages on the real estate to Wells Fargo Bank or the other lien creditors whose debts were paid and liens
      discharged at the closing of the sale of the real estate or to ask this Court to grant any relief against Wells
      Fargo bank.” James’s Br. at 16. Wells Fargo acknowledges this and states that it files its brief solely to reserve
      its rights and remedies if we order Wells Fargo to disgorge the proceeds from the sale of the farm to Rieth-
      Riley. Wells Fargo Br. at 15. Thus, we have no issues to resolve as to James and Wells Fargo.

      Court of Appeals of Indiana | Opinion 18A-DR-893 | March 19, 2019                                    Page 4 of 24
              d) $2,000 per month beginning June 1, 2017 through May 1,
              2020.


              e) The remaining principal balance and all accrued interest by
              June 1, 2020.


      Id. at 59. The PSA said that if James failed to “abide by a term of repayment

      set forth in the Promissory Note, then [Cindy] shall have the right to sell assets

      to satisfy said repayment.” Id. at 52. However, the promissory note also said

      that James had the right to dispose of marital assets: “Notwithstanding any

      other provision in this Agreement to the contrary, [James] shall be entitled to

      sell, convey or otherwise dispose of any assets.” Id. at 57. In the event of a

      default by James, the promissory note stated that Cindy “shall be entitled to

      recover reasonable attorneys’ fees incurred in collection.” Id. at 60.


[5]   James and Cindy defaulted on the mortgage payments, and pursuant to Wells

      Fargo’s request, the trial court foreclosed the mortgages on December 21, 2016.

      Appellee Rieth-Riley App. Vol. 2 at 38-43; Wells Fargo Br. at 5. Even so, Wells

      Fargo did not file a praecipe for a sheriff’s sale of the farm. Appellant’s App. Vol.

      2 at 33.


[6]   James failed to make any installment payments to Cindy as required under the

      promissory note. Id. at 19. On November 1, 2016, nearly three months after

      James’s first payment on the promissory note was due, Cindy filed a motion to

      sell marital assets, seeking permission from the trial court to sell the farm to

      satisfy the equalization payment. Id. at 64. Ten months later, the trial court


      Court of Appeals of Indiana | Opinion 18A-DR-893 | March 19, 2019           Page 5 of 24
      heard the motion and granted it. Id. at 18-22. Cindy sold the farm to Rieth-

      Riley. At the time of the sale, the farm’s appraised value was $1.56 million, but

      Cindy sold it for more, $1.63 million. Id. at 13, 104.


[7]   After Cindy sold the farm, she filed a motion for possession of real estate. On

      December 6, 2017, the magistrate ordered James to make the marital real estate

      “available to Wells Fargo, Rieth Riley or to any parties designated by those

      entities to review and inspect the premises. . . .” Appellant’s App. Vol. 2 at 10.

      The order also provided that James “acknowledges that the real estate is subject

      to a Buy and Sell Agreement and that [he] will cooperate in the sale of the real

      estate, including vacating the premises at the time of the closing of that sale.”

      Id.


[8]   On December 21, 2017, the day before the sale was to close, James moved to

      stay the sale, claiming he had found other buyers who would pay $1 million for

      100 acres of the farm. Id. at 65-67, 94. At the December 22, 2017 hearing on

      James’s motion, James’s counsel presented a written purchase agreement from

      neighboring farmers who proposed to buy the land and alleged they were ready

      to close the purchase as soon as the closing documents could be prepared. Id. at

      94. James said the proposed sale would let him keep seventy-five acres of the

      farm, including his house and outbuildings, and that it would generate enough

      funds to pay Wells Fargo, other lien-creditors, and Cindy at least $200,000.00.

      Id. at 94-95. James advised the trial court that he owned farm equipment

      valued at $300,000.00 that he could sell at auction at the end of January 2018 to

      pay any remaining amount due to Cindy. Id. at 95.

      Court of Appeals of Indiana | Opinion 18A-DR-893 | March 19, 2019           Page 6 of 24
[9]    The trial court denied the motion to stay the same day the hearing was held and

       allowed the closing of the sale to proceed. Id. at 11, 24-25. In so ruling, the

       trial court found “that the evidence is overwhelming and uncontroverted that

       [James] is in default of the terms and conditions of the agreed upon Property

       Settlement Agreement signed and filed with this Court on May 12, 2016.” Id.

       at 24. The trial court also adopted and approved the September 21, 2017 order,

       previously entered only by the magistrate. Id. at 24-25. The sale to Rieth-Riley

       closed later that day. Id. at 32.


[10]   On January 22, 2018, James filed a motion to correct error, alleging that the

       trial court erred in letting Cindy sell the farm, so she could get the full

       equalization payment before the payment schedule set forth in the promissory

       note had transpired. Id. at 74-84. James’s motion also asked the trial court to

       rescind the sale to Rieth-Riley. Id. Per the trial court’s authorization, on

       January 24, 2018, Rieth-Riley intervened and moved to eject James from the

       marital property, where he had continued to reside, even after Rieth-Riley had

       bought the property. Id. at 11; Appellee Rieth-Riley’s App. Vol. 2 at 21-25. On

       February 16, 2018, James filed a motion to strike Rieth-Riley’s request to eject

       him. Appellant’s App. Vol. 2 at 12.


[11]   On March 12, 2018, the trial court denied James’s motion to correct error in

       part and granted it in part. Id. at 31-41. It granted it in part by concluding that

       the promissory note did not contain an acceleration clause, and therefore,

       Cindy was entitled to recover only what she was owed under the promissory

       note on the date that the sale to Rieth-Riley had closed, December 22, 2017. Id.

       Court of Appeals of Indiana | Opinion 18A-DR-893 | March 19, 2019             Page 7 of 24
       at 40. At the same time, however, the trial court ruled that Cindy had a

       judgment lien on the farm, that she would not have been able to deliver

       marketable title to the farm unless she released her judgment lien at the time of

       closing, and that she would not have done so unless she had been paid in full.

       Id. at 40-41. Nonetheless, the trial court found that James “has raised a valid

       question concerning the calculation of the amount that was paid to [Cindy]

       from the proceeds, particularly concerning the interest added to the principal.

       [James] is entitled to ensure that the amount paid to [Cindy] was correct and

       that any erroneous overpayment is returned to him.” Id. at 41.


[12]   On March 14, 2018, the trial court granted Rieth-Riley’s motion for ejectment

       and immediate possession, ruling that Rieth-Riley was entitled to immediate

       possession of the farm where James had still been residing. Appellee Rieth-Riley

       App. Vol. 2 at 70-72. On March 20, 2018, Rieth-Riley filed a motion for final

       judgment of possession. Id. at 73. On March 30, 2018, the trial court granted

       Rieth-Riley final possession of the farm. Appellant’s App. Vol. 2 at 46-48.


[13]   After Wells Fargo and other creditors were paid2 off from the sale of the farm,

       the remaining proceeds were distributed to Cindy and James, with Cindy

       receiving $383,123.09 and James receiving $500,000.00. Rieth-Riley Br. at 12;

       James’s Br. at 14, n.2.




       2
        Wells Fargo received $695,000.00, and other creditors received approximately $80,000.00. Appellant’s App.
       Vol. 2 at 82.

       Court of Appeals of Indiana | Opinion 18A-DR-893 | March 19, 2019                              Page 8 of 24
[14]   On April 23, 2018, James asked this court to stay enforcement of the final

       judgment of possession, and on May 21, 2018, we denied the request. James

       now appeals, and Cindy brings a cross appeal.


                                       Discussion and Decision

                                              James’s Appeal

                               I.      Motion to Correct Error Ruling
[15]   James argues that the trial court’s motion to correct error ruling was erroneous

       because 1) it incorrectly found that Cindy held a judgment lien against the farm;

       2) in letting Cindy sell the farm, it impermissibly modified the PSA; and 3) it

       wrongly denied James’s request to rescind the sale, which James had raised in

       his motion to error. We will address these first two claims in the Section A,

       immediately below, and the rescission claim in Section B.


[16]   We review a trial court's ruling on a motion to correct error for an abuse of

       discretion. Inman v. Inman, 898 N.E.2d 1281, 1284 (Ind. Ct. App. 2009). An

       abuse of discretion occurs if the trial court’s decision is against the logic and

       effect of the facts and circumstances before the court or if the court has

       misinterpreted the law. Id.


            A. Cindy Held a Judgment Lien and Trial Court Did Not Modify the PSA

[17]   James contends the trial court erred in ruling that Cindy held a judgment lien

       against the real estate pursuant to Indiana’s judgment lien statute (Indiana Code

       Section 34-55-9-2) instead of holding a narrower secured interest pursuant to


       Court of Appeals of Indiana | Opinion 18A-DR-893 | March 19, 2019            Page 9 of 24
       the PSA and the dissolution security statute (Indiana Code Section 31-15-7-8).

       He argues that from this erroneous determination, the trial court impermissibly

       modified the PSA by letting Cindy sell the farm to get the full equalization

       payment.


[18]   We apply the following principles when reviewing a property settlement

       agreement:


               An agreement for division of property is economic in nature - an
               ordinary contract. Courts therefore interpret . . . settlement
               agreements using ordinary contract principles. Thus, the goal of
               courts in interpreting a settlement agreement is to ascertain and
               give effect to the parties’ intent. Rules of contract construction
               and extrinsic evidence may be employed in giving effect to the
               parties’ reasonable expectations. When a contract’s terms are
               ambiguous or uncertain and its interpretation requires extrinsic
               evidence, its construction is a matter for the fact-finder.
               Hindsight tells us that the parties could have negotiated terms to
               resolve the present dispute, but they did not. Thus, the courts are
               left to divine their likely intent.


       Johnson v. Johnson, 920 N.E.2d 253, 256 (Ind. 2010) (internal citations omitted).


[19]   In more specific terms, James argues the trial court erred in finding that the

       dissolution decree gave Cindy a judgment lien on the farm and that such a lien

       gave Cindy the right to refuse to release the judgment lien unless she was paid

       in full on the promissory note. James concedes that in a dissolution case, when

       one party receives a money judgment against the other, the general judgment

       lien statute creates an automatic lien on the indebted party’s real estate. See

       Franklin Bank & Tr. Co. v. Reed, 508 N.E.2d 1256, 1258-59 (Ind. 1987). James

       Court of Appeals of Indiana | Opinion 18A-DR-893 | March 19, 2019        Page 10 of 24
       correctly observes that a trial court can overcome a judgment lien if it makes an

       explicit finding that a settlement agreement creates a security interest under

       Indiana Code section 31-15-7-8. See Reed, 508 N.E.2d at 1259.


[20]   James argues that the trial court’s erroneous ruling that Cindy held a judgment

       lien was the root of its erroneous decision to let Cindy sell the farm to get the

       full equalization payment. Because the promissory note did not not include an

       acceleration clause, James argues that Cindy was entitled to no more than the

       amount James was in default according to the payment schedule in the

       promissory note. See Hamlin v. Stewart, 622 N.E.2d 535, 539 (Ind. Ct. App.

       1993) (absent an acceleration clause, the holder of a note can collect only the

       payments due at the time of default and as each installment payment becomes

       due). James also argues that allowing Cindy to sell the real estate violated his

       right to sell marital assets, which he alleges superseded Cindy’s right to sell the

       assets, even though he had breached the terms of the promissory note. In

       support, he recites the following language from the promissory note:

       “Notwithstanding any other provision in this Agreement to the contrary,

       [James] shall be entitled to sell, convey or otherwise dispose of any assets.”

       Appellant’s App. Vol. 2 at 57. Because of his purported unqualified right to sell

       the real estate, James further asserts the trial court abused its discretion in

       denying his proposed sale of 100 acres of the farm to neighboring farmers. That

       proposed sale, he contends, would have provided enough funds to pay Wells

       Fargo, other creditors, and Cindy the amount he owed her at the time, though

       not the full equalization payment. James argues that in making these erroneous


       Court of Appeals of Indiana | Opinion 18A-DR-893 | March 19, 2019          Page 11 of 24
       rulings, the trial court impermissibly modified the PSA. See Johnson, 920
N.E.2d at 258 (property distribution settlements approved as part of a

       dissolution may be modified only where both parties consent or where there is

       fraud, undue influence, or duress).


[21]   Addressing James’s arguments requires us to determine if Cindy held a

       judgment lien against the farm, as the trial court found, or if she held a

       narrower secured interest, which was defined and limited by both the PSA and

       the dissolution security statute. The judgment lien statute provides as follows:


               All final judgments for the recovery of money or costs in the
               circuit court and other courts of record of general original
               jurisdiction in Indiana, whether state or federal, constitute a lien
               upon real estate and chattels real liable to execution in the county
               where the judgment has been duly entered and indexed in the
               judgment docket as provided by law:


               (1) after the time the judgment was entered and indexed; and


               (2) until the expiration of ten (10) years after the rendition of the
               judgment;


               exclusive of any time during which the party was restrained from
               proceeding on the lien by an appeal, an injunction, the death of
               the defendant, or the agreement of the parties entered of record.


       Ind. Code § 34-55-9-2. The dissolution security statute provides: “Upon

       entering an order under this chapter, the court may provide for the security,

       bond, or other guarantee that is satisfactory to the court to secure the division of

       property.” Ind. Code § 31-15-7-8.
       Court of Appeals of Indiana | Opinion 18A-DR-893 | March 19, 2019           Page 12 of 24
[22]   In dissolution cases, we presume that the judgment lien statute applies unless

       the trial court explicitly states otherwise. Reed, 508 N.E.2d at 1259; Penix v.

       Hicks, 618 N.E.2d 1346, 1347 (Ind. Ct. App. 1993). In Reed, the Indiana

       Supreme Court held that where one party receives a money judgment against

       the other party, the judgment lien statute creates an automatic lien on the

       indebted party’s real estate. 508 N.E.2d at 1258-59. This is so even when one

       spouse is ordered to pay the other spouse in installments. Lobb v. Hudson-Lobb,

       913 N.E.2d 288, 295 (Ind. Ct. App. 2009); see also Needham v. Suess, 577 N.E.2d
965, 968 (Ind. Ct. App. 1991) (“The statute does not differentiate between a

       judgment which is to be paid in installments and one which is to be paid in one

       lump sum.”).


[23]   The judgment lien statute applies automatically unless a trial court takes

       “positive action” to alter application of the judgment lien statute. Johnson, 920
N.E.2d at 256. In other words, to avoid application of the judgment lien

       statute, a trial court must use language that “specifically eliminate[s]” application

       of that statute. See Reed, 508 N.E.2d at 1259 (emphasis added); see also Lobb,
913 N.E.2d at 295; Penix, 618 N.E.2d at 1347. “[S]ilence of the court does not

       eliminate the automatic provision in the judgment lien statute. The court may

       exercise its inherent power and eliminate a judgment lien only by positive

       action.” Reed, 508 N.E.2d at 1259.


[24]   James argues that the trial court did, in fact, take positive action to specifically

       eliminate the judgment lien when it had earlier merged the PSA into the



       Court of Appeals of Indiana | Opinion 18A-DR-893 | March 19, 2019           Page 13 of 24
       dissolution decree. Appellant’s App. Vol. 2 at 63. Thus, he claims Cindy’s

       secured interest was limited to only a part of the equalization payment.


[25]   We addressed what it means to “specifically eliminate” application of the

       judgment lien statute in Bell v. Bingham, 484 N.E.2d 624, 627-628 (Ind. Ct. App.

       1985). See Reed, 508 N.E.2d at 1259. In Bell, more than two years after the

       former wife died, the former husband, who had been awarded alimony, sued

       the purchasers of the former wife’s real estate. The former husband claimed he

       held a judgment lien against the real estate. In rejecting this claim, and in

       finding that the trial court took “positive action” to alter application of the

       judgment lien statute, Bell cited the following language from the divorce decree:

       “[T]he . . .real estate . . . [is] set over to [former wife] . . . [and] will be turned

       over to her as her sole property and that [former husband will] have no further

       interest in said real estate whatsoever.” Id. at 625-26 (emphasis in original). Thus,

       Bell ruled that because the trial court explicitly withheld a lien pursuant to the

       dissolution security statute, the former husband did not have a general

       judgment lien against the real estate. Id. at 627.


[26]   Unfortunately, the language in the motion to correct error ruling is unclear as to

       whether Cindy had a judgment lien or a lien pursuant to the dissolution security

       statute:


               Notably, the parties did not specify whether, upon default under
               the terms of the promissory note, [Cindy] had authority to collect
               the entire amount to which she was entitled or whether her
               recovery would be limited to only the amount unpaid at the time
               of default. [James’s] point that the promissory note (which does

       Court of Appeals of Indiana | Opinion 18A-DR-893 | March 19, 2019              Page 14 of 24
               indeed appear to have been cobbled together from various
               sources) lacks an acceleration clause is meritorious. The Court
               concludes that [Cindy] was entitled to recover only the moneys
               owed to her that had not been paid as of the date of closing on
               December 22, 2017.


               Having reached this conclusion, the Court must determine what
               relief is available to [James]. Unfortunately, it appears that little
               relief is available. With the entry of the dissolution decree, a
               judgment lien would have (or at least should have) appeared on
               the 175 acres of land. [Cindy] and [James] would not have been
               able to deliver marketable title to the land unless [Cindy] released
               her judgment lien at the time of closing. [Cindy] has argued via
               her counsel that she would not have done so if she had not been
               paid in full. At the same time, however, [James] has raised a
               valid question concerning the calculation of the amount that was
               paid to [Cindy] from the proceeds, particularly concerning the
               interest added to the principal. [James] is entitled to ensure that
               the amount paid to [Cindy] was correct and that any erroneous
               overpayment is returned to him.


       Appellant’s App. Vol. 2 at 40-41.


[27]   Here, the ambiguity of this language is irrelevant because we presume a

       judgment lien exists unless a trial court uses language that “specifically

       eliminate[s]” application of the judgment lien statute. See Reed, 508 N.E.2d at

       1259. “The court may exercise its inherent power and eliminate a judgment

       lien only by positive action.” Id. Here, there is no language that specifically

       eliminates application of the judgment lien statute. See Appellant’s App. Vol. 2 at

       31-41; 49-58; 61-63. Nowhere did the trial court take “positive action” to alter

       application of the judgment lien statute. See Johnson, 920 N.E.2d at 256; Reed,


       Court of Appeals of Indiana | Opinion 18A-DR-893 | March 19, 2019          Page 15 of 24
508 N.E.2d at 1259. Indeed, even though the trial court’s ruling creates some

       confusion, it did state that the dissolution decree granted Cindy a judgment

       lien. Appellant’s App. Vol. 2 at 40-41.


[28]   The parties could have clarified their intent by including language in the PSA

       that explained whether Cindy held a judgment lien or a dissolution security

       interest. They did not do so. As the trial court observed: “Notably, the parties

       did not specify whether, upon default under the terms of the promissory note,

       [Cindy] had authority to collect the entire amount to which she was entitled or

       whether her recovery would be limited to only the amount unpaid at the time of

       default.” See Joyce v. Joyce, 627 N.E.2d 825, 828 n.1 (Ind. Ct. App. 1994) (“We

       would encourage the inclusion of such language in settlement agreements and

       dissolution decrees so as to avoid confusion regarding the application of the

       judgment lien statute and/or the security for payment statute and to show the

       clear intent of the parties.”), trans. denied. The fact that the PSA called for

       installment payments did not obviate the need for a clear statement about the

       nature of Cindy’s security interest. See Reed, 508 N.E.2d at 1258-59 (dissolution

       decree automatically creates judgment lien against indebted party’s real estate

       even if indebted party is ordered to pay the other spouse in installment

       payments); see also Lobb, 913 N.E.2d at 295.


[29]   Therefore, we find that Cindy held a judgment lien against the farm. A

       judgment lien confers title to real estate to the judgment lien holder. Cf. Rural

       Acceptance Corp. v. Pierce, 157 Ind. App. 90, 97, 298 N.E.2d 499, 503 (1973). A

       judgment lien “gives the judgment creditor the right to attach the judgment to

       Court of Appeals of Indiana | Opinion 18A-DR-893 | March 19, 2019          Page 16 of 24
       the debtor’s property.” Judgment Lien, Black’s Law Dictionary (10th ed. 2014).

       Here, the judgment lien empowered Cindy to sell the farm to procure the full

       amount of the equalization payment.


[30]   Because we find that Cindy held a judgment lien against the farm, the lack of an

       acceleration clause in the PSA is irrelevant; that absence had no bearing on

       Cindy’s right to seek full payment of the equalization payment or to sell the

       entire farm. Our finding also renders meritless James’s claim that the trial court

       abused its discretion in denying his request to sell 100 acres of the farm to

       neighboring farmers. As holder of a judgment lien, Cindy, not James, had the

       right to negotiate a sale of the real estate. Our finding also disposes of James’s

       claims that the PSA gave him the unqualified right to sell the real estate even

       though he had defaulted under the terms of the promissory note.

       (“Notwithstanding any other provision in this Agreement to the contrary,

       [James] shall be entitled to sell, convey or otherwise dispose of any assets.”)3

       Appellant’s App. Vol. 2 at 57. Once again, Cindy’s judgment lien supersedes

       whatever rights this language may have conferred upon James.


[31]   Finally, we observe that James’s interpretation of the PSA is unworkable.

       Regarding his claim that Cindy was entitled to only the amount due to her on

       installment payments, James concedes that this would likely result in piecemeal



       3
        James’s claim that his right to sell marital assets superseded Cindy’s right defies logic. James’s
       interpretation would subordinate Cindy’s interest to pursue the equalization payment, even once James had
       defaulted This would have compromised or defeated Cindy’s security interest.



       Court of Appeals of Indiana | Opinion 18A-DR-893 | March 19, 2019                            Page 17 of 24
       sales of the farm: “the trial could have authorized Cindy . . . to sell only a

       portion of [James’s] real estate sufficient to pay the creditors and the amount

       actually owed to her.” James’s Br. at 22. This likely would have diminished the

       value of the farm, making it less certain that Cindy and creditors like Wells

       Fargo would be fully paid. Further, any proposed sale of the real estate was

       subject to the approval of Wells Fargo: “[T]he authority to sell the Real Estate

       granted to Cindy . . . herein is subject to the prior written approval by Wells

       Fargo of all terms and conditions of such sale, including, but not limited to, the

       method of sale and purchase price.” Appellant’s App. Vol. 2 at 22. Piecemeal

       sales would have devalued the property; however, we will not speculate

       whether Wells Fargo would have approved such sales. Indeed, Wells Fargo

       indicated it would not approve James’s proposed sale of 100 acres of the farm to

       neighboring farmers for $1,000,000.00 when its attorney stated: “My client has

       basically instructed me if we don’t get paid off through this closing [with Rieth-

       Riley] we’re simply just going to move forward and set the real estate for

       sheriff’s sale and take care of ourselves and exercise the rights we need to.” Id.

       at 105.


[32]   By selling the real estate to Rieth-Riley, Cindy appears to have made the best of

       a bad situation. Though the real estate’s appraised value was $1.56 million, she

       sold it for $1.63 million. Id. at 13, 104. Not only did the sale pay off Cindy,

       Wells Fargo and other creditors, it paid James $500,000.00. Rieth-Riley Br. at

       12.




       Court of Appeals of Indiana | Opinion 18A-DR-893 | March 19, 2019         Page 18 of 24
[33]   The trial court did not err in finding that Cindy held a judgment lien against the

       farm and did not impermissibly modify the PSA by allowing Cindy to sell the

       farm to collect the full equalization payment.


                B. The Trial Court Properly Denied James’s Request for Rescission

[34]   James first argues that the trial court should have granted his request to rescind

       the sale of the farm to Rieth-Riley because the sale was based on the trial court’s

       erroneous determination that Cindy had the right to sell the farm. James next

       argues that Rieth-Riley’s ejectment action to remove him from the farm was not

       properly before the trial court because Rieth-Riley should have instituted a

       separate action instead of pursuing ejectment within the dissolution case. See

       Ind. Code § 32-30-2-1, et seq.


[35]   Because we decided above that the order allowing Cindy to sell the farm was

       not erroneous, we reject James’s argument that the sale to Rieth-Riley should

       be rescinded. We also reject his claim that the ejectment action was not

       properly before the trial court. Indiana Trial Rule 24 allows a litigant to

       intervene as a matter of right when disposition of a matter may impair the

       litigant’s interest in the property. Here, when James asked the trial court to

       rescind the sale of the farm, he necessarily threatened Rieth-Riley’s interest in

       the farm, allowing Rieth-Riley to intervene as a matter of right and to pursue its

       rights and remedies within the existing case.


[36]   Further, allowing Rieth-Riley to seek ejectment and possession within the

       existing case served judicial economy. During the hearing on James’s motion


       Court of Appeals of Indiana | Opinion 18A-DR-893 | March 19, 2019        Page 19 of 24
       to correct error, James’s attorney conceded this during the following colloquy

       with the trial court:


               THE COURT: Why don't we talk about that. And I read through
               the motion to strike, which I find to – it’s an interesting
               argument, and I guess, Mr. Masters, maybe you can help by
               answering this question for me. Other than the other branches of
               government that collect a portion of the filing fee, is there any
               real harm to having the immediate possession and perhaps final -
               or the ejectment heard in this case as opposed to filing a new
               action?


               MR. MASTERS: Well, if you put it to me in those terms, is there
               any harm. I suppose there’s no harm. In all candor to the Court,
               I would say there’s probably a certain efficiency in having us all
               here.


       Appellee Rieth-Riley App. Vol. 2 at 113-14.


[37]   Moments later, James’s attorney again conceded that allowing Rieth-Riley’s

       ejectment to proceed within the existing case would serve judicial economy:


               MR. MASTERS: And so, I have to tell you, you know, we’ve all
               been around for a while, and I assumed that’s where we’d end up
               is right back here anyway, even if there was a separate cause of
               action filed.


       Id. at 116. In Fultz v. Cox, 574 N.E.2d 956, 959 (Ind. Ct. App. 1991), we held

       that when deciding whether to consolidate cases, a trial court should balance

       the interests of convenience and judicial economy against the likelihood of

       substantial prejudice to a defendant’s case. Here, James concedes there was no


       Court of Appeals of Indiana | Opinion 18A-DR-893 | March 19, 2019       Page 20 of 24
       prejudice in letting the ejectment matter proceed in the dissolution case.

       Therefore, allowing the ejectment case to proceed within the dissolution case

       served judicial economy, did not prejudice James, and thus was not an abuse of

       discretion. Cf. Emerick v. Miller, 159 Ind. 317, 64 N.E. 28, 30 (1902) (“[I]t would

       be a useless and vexatious course to require the purchaser to obtain such

       possession by another suit.”). Accordingly, the trial court did not abuse its

       discretion in allowing Rieth-Riley to intervene to protect its interests in the farm

       with an ejectment and possession action.


[38]   Finally, we agree with Rieth-Riley that because rescission is an equitable

       remedy, it is not available to parties like James who are in default. Under the

       “clean hands” doctrine, one who seeks equity must be free of wrongdoing

       before the court. Fairway Developers, Inc. v. Marcum, 832 N.E.2d 581, 584 (Ind.

       Ct. App. 2005), trans. denied. For the doctrine to apply, the party must be guilty

       of intentional misconduct. Foursquare Tabernacle Church of God in Christ v. Dep’t

       of Metro. Dev. of Consol. City of Indianapolis, 630 N.E.2d 1381, 1385 (Ind. Ct.

       App. 1994). Here, James’s wrongdoing and intentional conduct was clear; he

       never denied that he defaulted on his obligations under the PSA. In fact, in his

       motion to correct error he itemized the payments on which he had defaulted.

       Appellant’s App. Vol. 2 at 82-83. Therefore, James lacked the requisite clean

       hands to seek rescission, and the trial court did not abuse its discretion in

       denying James’s request to rescind Cindy’s sale of the farm to Rieth-Riley. See

       Van Bibber Homes Sales v. Marlow, 778 N.E.2d 852, 857 (Ind. Ct. App. 2002).




       Court of Appeals of Indiana | Opinion 18A-DR-893 | March 19, 2019         Page 21 of 24
             II.     Adjudication of Rieth-Riley’s Claim to Possess Farm
[39]   James argues that the trial court did not declare that Rieth-Riley had the right to

       possess the farm because the September 21, 2017 order only gave Cindy

       authority to sell the farm yet did not approve a specific buyer. While it is true

       the order did not identify Rieth-Riley as the buyer, the record clearly

       demonstrates that the trial court declared that Rieth-Riley had the right to

       possess and own the property. Once James asked the trial court to rescind the

       sale of the farm, Rieth-Riley quickly sought leave to intervene pursuant to

       Indiana Trial Rule 24 because it claimed an interest in the farm and that

       James’s motion to rescind would impair its interests in the farm. Appellee Rieth-

       Riley’s App. Vol. 2 at 21-26. The same day Rieth-Riley also filed a motion for

       ejectment and immediate possession of the farm, contending that James

       wrongfully and unlawfully possessed the farm and that the trial court should

       order James to surrender the farm. On March 14, 2018, the trial court granted

       Rieth-Riley’s motion for ejectment and immediate possession. It ruled that

       “[i]mmediate possession of the [farm] . . . is granted to Rieth Riley [and that

       James’s] respective rights of possession are terminated[.]” Id. at 70-71. On

       March 20, 2018, Rieth-Riley filed an emergency motion for final judgment of

       possession, which the trial court granted on March 30, 2018. Id. at 73;

       Appellant’s App. Vol. 2 at 46-48 (“Rieth-Riley’s Motion for a Final Judgment of

       Possession pursuant to Ind. Code § 32-30-3-12 is GRANTED.”). Therefore,

       the trial court rendered a final adjudication of Rieth-Riley’s right to possess the

       farm.


       Court of Appeals of Indiana | Opinion 18A-DR-893 | March 19, 2019         Page 22 of 24
                                           Cindy’s Cross Appeal

                 I.       Trial Court Erred in Limiting Cindy’s Recovery
[40]   Cindy contends that the trial court erred in granting James’s motion to correct

       error with respect to the amount to which she was entitled upon James’s default

       of the terms of the promissory note. While conceding that the promissory note

       does not contain an acceleration clause, she argues that the plain meaning of

       the PSA provides for an acceleration of the full amount due upon default of any

       term of the promissory note. Thus, she claims she is entitled to retain sale

       proceeds to satisfy the full amount of the promissory note.4


[41]   Earlier in this decision, we found that Cindy held a judgment lien against the

       farm and, thus, was entitled to sell the farm to get the full equalization

       payment. Therefore, we agree with Cindy that the trial court erred in ruling

       that she was entitled only to that amount of sales proceeds that would cover the

       amount James owed her at the time the sale of the farm to Rieth-Riley had

       closed. Cindy was entitled to the full amount of the equalization payment.


                  II.      Cindy is Entitled to Remand for Attorney Fees
[42]   Cindy argues that she is entitled to attorney fees. She refers to the following

       language in the promissory note: “In the event of a default, Holder shall be

       entitled to recover reasonable attorneys’ fees incurred in collection.” Appellant’s




       4
         While the trial court limited the amount of sale proceeds that Cindy could keep, it appears that Cindy has
       received $383,123.09. James’s Br. at 14, n.2; Appellant’s App. Vol. 2 at 52.

       Court of Appeals of Indiana | Opinion 18A-DR-893 | March 19, 2019                                Page 23 of 24
       App. Vol. 2 at 60. Because James defaulted, which required Cindy to initiate

       legal action to collect the amount due, Cindy argues that she is entitled to

       recover reasonable trial and appellate attorney fees. She asks us to remand the

       matter to the trial court for an evidentiary hearing on the issue. See Bruno v.

       Wells Fargo Bank, N.A., 850 N.E.2d 940, 951 (Ind. Ct. App. 2006).


[43]   We reject James’s claim that because Cindy did not raise the issue of trial

       attorney fees in the proceeding below, she is not entitled to trial attorney fees,

       contending that the issue is res judicata. The Indiana Supreme Court has ruled

       that “[a] request for attorney fees almost by definition is not ripe for

       consideration until after the main event reaches an end. Entertaining such

       petitions post-judgment is virtually the norm.’” Cavallo v. Allied Physicians of

       Michiana, LLC, 42 N.E.3d 995, 1002-03 (Ind. Ct. App. 2015) (quoting R.L.

       Turner Corp. v. Town of Brownsburg, 963 N.E.2d 453, 460 (Ind. 2012)).

       Accordingly, we find that the matter of Cindy’s trial attorney fees is not res

       judicata, and on remand the trial court shall determine the amount of trial and

       appellate attorney fees that James owes Cindy. See Cole, 713 N.E.2d at 905 n.4

       (hearing on remand preferred procedure to determine reasonable attorney fees).


[44]   Affirmed in part, reversed in part, and remanded.


       Vaidik, C.J., and Riley, J., concur.




       Court of Appeals of Indiana | Opinion 18A-DR-893 | March 19, 2019          Page 24 of 24